UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-03735 The New Economy Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: May 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The New Economy Fund [photo of a model of a molecule in a person's hand] Semi-annual report for the six months ended May 31, 2010 The New Economy Fund® seeks long-term growth of capital by investing in securities of companies that can benefit from innovation, exploit new technologies or provide products and services that meet the demands of an evolving global economy. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % –1.75 % The total annual fund operating expense ratio was 0.95% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 22 to 25 for details. Results for other share classes can be found on page 28. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations and political instability. Global diversification can help reduce these risks. Investing in small-capitalization stocks can involve additional risks. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a model of a molecule in a person's hand] During the first half of The New Economy Fund’s fiscal year, equity markets remained skittish, at times buoyed by confidence in the nascent global recovery and at times retreating sharply. During the last several weeks of the period, markets around the world were battered by concerns over the potential fallout of sovereign debt problems in European Union countries, U.S. jobs data, a major oil spill in the Gulf of Mexico and Chinese real estate prices. For the six months ended May 31, 2010, The New Economy Fund declined 1.7%, which, although down, proved better than the –2.9% of the Global Service and Information Index. This unmanaged index tracks companies in the services and information sectors around the world; its results do not include expenses. In contrast, The New Economy Fund’s results lagged the 4.0% return of the Lipper Multi-Cap Growth Funds Index, which measures 30 growth funds representing a variety of market capitalizations. Over the longer term — as judged by the five-year, 10-year and lifetime returns — the fund outpaced both these indexes, as shown in the table below. [Begin Sidebar] Results at a glance (for periods ended May 31, 2010, with all distributions reinvested) Average annual total returns Lifetime Total returns (since 6 months 1 year 5 years 10 years 12/1/83) The New Economy Fund (Class A shares) –1.7
